Citation Nr: 0415448	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had service from November 1959 to November 1963.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a June 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, following a timely appeal of this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), and pursuant to a Joint 
Motion for Remand filed in May 2004, the Court vacated the 
Board's June 2003 decision and remanded the case to the Board 
for further action consistent with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA).

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

In reviewing the Joint Motion for Remand filed in April 2004, 
several grounds are cited as bases for remand under the VCAA.  
First, the parties to the Joint Remand agreed that in the 
June 2003 Board decision, the Board had not provided adequate 
Reasons and Bases as to how VA had complied with the notice 
and development provisions of the VCAA in this case, 
especially the requirement of notice as to what evidence the 
appellant would provide and what evidence, if any, VA would 
provide to substantiate the appellant's claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
parties specifically found that the June 2001 VCAA letter 
from the RO to the appellant was not sufficient because it 
did not advise the appellant of what evidence VA would 
provide and the evidence that she was expected to provide.

Accordingly, the Board finds that remand is necessary to 
ensure that the appellant is provided with a complete VCAA 
notice that sets forth the respective obligations of the VA 
and the appellant to provide evidence in the context of the 
appellant's claim.

Moreover, with respect to the obligation of VA to assist 
appellant, the parties noted that in the Board's June 2003 
decision, while the Board referred to VA medical records from 
1987, the parties could not locate such records in the claims 
file.  Thus, the parties determined that on remand, the Board 
should account for this apparent discrepancy or make an 
effort to obtain these records and associate them with the 
claims folder.  In this regard, although the Board believes 
that its previous reference to 1987 records was predicated on 
a single VA laboratory studies record identifying previous VA 
laboratory results from 1987.  However, to ensure that there 
are no additional records from 1987, the RO should take the 
steps necessary to obtain any VA treatment records that may 
be in the possession of the Spokane, Washington VA Medical 
Center from 1987.  

The parties to the Joint Remand further agreed that the Board 
should explain why it was unnecessary for VA to take any 
action with respect to the appellant's June 2001 statement 
wherein she indicated that certain unidentified physicians 
had told her after the veteran's death that they believed he 
had suffered from carotid artery disease throughout several 
areas of his body, to include his heart.  Alternatively, the 
Joint Remand requests that VA take appropriate action with 
respect to appellant's statement, without specifying what 
that action should be.  

Consequently, in an effort to be as compliant with the Joint 
Remand as possible, the Board will also direct that the 
appellant be contacted by the RO and requested to provide the 
name(s) and address(es) of all physicians she was referring 
to in her June 2001 statement, and if such information is 
provided, the RO should then take the steps necessary to 
obtain the veteran's records from the physician or physicians 
identified.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development required by the VCAA and its 
implementing regulations, court 
decisions, and VA directives are 
completed.  

Further action under the VCAA should at 
least include providing the appellant 
with a new and complete VCAA notice 
letter that sets forth the respective 
obligations of the VA and the appellant 
to provide evidence in the context of the 
appellant's claim.  

2.  The RO should take the steps 
necessary to obtain any VA treatment 
records for the veteran that may be in 
the possession of the Spokane, Washington 
VA Medical Center for the year 1987.

3.  The appellant should be contacted and 
requested to provide the name(s) and 
address(es) of all physicians she was 
referring to in her June 2001 statement 
that certain doctors had told her after 
the veteran's death that they believed he 
had suffered from carotid artery disease 
throughout several areas of his body, to 
include his heart.  If such information 
is provided by appellant, the RO should 
then take the steps necessary to obtain 
the veteran's records from the physician 
or physicians identified.

4.  The RO should then readjudicate the 
claim in light of any additional 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



